DETAILED ACTION
Response to Amendment
The following is in reply to the applicants’ submission (e.g. amendment, remarks, etc.) filed on July 20, 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 14 through 20 continue to remain as being withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 5, 2022.
Applicants request for rejoinder of Claims 14 through 20 [page 13 of submission] is not possible at this time.  Although each of Claims 14 and 15 have been amended to include some of the limitations from Claim 1, Claims 14 and 15 are still each independent and distinct from Claim 1.  Moreover, Claim 1 is not allowable for the reasons stated below.

Specification
The objections to the specification in the previous office action have been withdrawn in light of the amendment to the specification.


Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2013/0193799 to Marschall (hereinafter “Marschall”) in view of U.S. Publication 2016/0241093 to Patel et al (hereinafter “Patel”).
Marschall discloses a method for creating a connection support for a stator assembly, comprising:
creating a plurality of substrates (e.g. 6, 9, in Fig. 1), wherein:
at least one of the plurality of substrates (e.g. 9) includes a polymeric material (e.g. plastic/PPS, see ¶ [0020]);
the plurality of substrates includes a first substrate (e.g. 9) and a second substrate (e.g. 6);
the first substrate includes a first main body (e.g. 9, 15, 16) and defines a protrusion (e.g. 10, 11) extending from the first main body (e.g. Fig. 3); and
the second substrate includes a second main body (e.g. 6) and defines a recess [undercut 12 in 6] defined in the second main body (e.g. Fig. 1, ¶ [0022]);
coupling the first substrate to the second substrate by inserting the protrusion into the recess such that the protrusion elastically deforms within the recess to an elastically averaged configuration to facilitate alignment and coupling of the first substrate to the second substrate, wherein the protrusion and the recess together form an elastic averaging coupling (e.g. Fig. 1, ¶¶ [0022], [0023]); and
coupling a plurality of electrically conductive components (e.g. 5) to at least one of the plurality of substrates (e.g. 6).
Marschall does not state that the plurality of substrates are made using an additive manufacturing process.
Patel discloses analogous art in a method that creates a connection support for a stator assembly (e.g. 32B, Fig. 2B).  The method includes creating a plurality of substrates (e.g. 39, 42) that are polymeric (e.g. thermoplastic) and each are made using an additive manufacturing process, as this type of process allows a variety of materials to be used and allows various shapes to be formed (e.g. ¶¶ [0019] to [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the plurality of substrates of Marschall with the additive manufacturing process taught by Patel, to provide allow the substrates to be formed with a variety of materials and different shapes.
Claims 2 through 5 are rejected under 35 U.S.C. 103 as being unpatentable over Marschall in view of Patel, as applied to Claim 1 above, and further in view of U.S. Publication 2017/0274974 to Hegenbart et al (hereinafter “Hegenbart”).
Marschall, as modified by Patel, discloses the claimed manufacturing method as relied upon above in Claim 1, further including a first additive manufacturing process for the substrates.  
The modified Marschall method does not teach creating the plurality of electrically conductive components using a second additive manufacturing process.
Hegenbart discloses how additive manufacturing processes can be used to form a variety of different types of components or substrates.  In a first additive manufacturing process, Hegenbart teaches that jetting 3D printing can be used to make substrates (e.g. body panels) of electrically insulating material that are polymeric (e.g. plastic, ¶ [0017]).  In a second additive manufacturing process different from the first additive manufacturing process, Hegenbart discloses that electron beam melting (EBM) can be used to form electrically conductive components (e.g. lines, terminals, or contacts, ¶¶ [0011], [0014]).  The additive manufacturing processes of Hegenbart allows components and substrates to each be made without the need for further processing, thereby saving manufacturing time (e.g. ¶ [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the substrates and electrically conductive components of Marschall with the first and second additive manufacturing processes, respectively, as taught by Hegenbart, to manufacture the components and substrates each without the need for further processing, thereby saving manufacturing time.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Marschall in view of Patel and Hegenbart, as applied to Claims 1 through 5 above, and further in view of U.S. Publication 2015/0381002 to Hashimoto et al (hereinafter “Hashimoto”).
Marschall, as modified by Patel and Hegenbart, discloses the claimed manufacturing process as relied upon above in Claims 1 through 5.  Marschall further discloses that the electrically conductive components can be leads (e.g. coil 5 or wires of connection 14).  
Claim 7:  Marschall further discloses the substrates collectively form the connection support for the stator assembly, wherein the connection support is wholly made of the polymeric material (e.g. plastic) and is configured to support the electrically conductive components.
The modified Marschall process does not mention a neutral bus bar of the stator assembly.
Hashimoto discloses that a stator assembly can include electrically conductive components as leads (e.g. 15) and at least one neutral bus bar (e.g. 10, in Fig. 1), to centralize power to the leads (e.g. ¶ [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Marschall by adding one neutral bus bar to the substrates, as taught by Hashimoto, to central power to the leads.

Response to Arguments
Applicants’ arguments filed as part of the submission have been fully considered, but have not been deemed to be found as persuasive.
The applicants urge that the prior art, particularly Hashimoto, does not teach “coupling the first substrate…an elastic averaged configuration” (lines 10-12 of Claim 1, see page 12 of submission).  However, this argument is now moot as it has been answered or met, by the teachings of Marschall as noted in the above rejections.




Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.  In regards to the merits of Marschall, the electrically conductive components are attached to the stator assembly mechanically (in Fig. 1).  To modify this attachment by welding the electrically conductive components to the stator core or stator assembly would destroy the overall structure of the stator assembly in Marschall.
Accordingly, Claims 8 through 13 have been objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicants’ amendment filed as part of the submission has necessitated the new grounds of rejections presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896